Plaintiff, a former Air Force enlisted man who was honorably discharged on February 5, 1947, by reason of physical disability, seeks judgment that he be legally separated from the Air Force with active duty pay from February 5,1947 to 1967 less compensation paid him by the Veterans Administration, and that he be given the rank of Chief Master Sergeant under authority of 10 U.S:C. § 1372 (4). Defendant has moved to dismiss the petition on the ground that the claim Accrued more than six years prior to the filing of the petition in 1967. Upon consideration thereof, together with plaintiff’s opposition thereto, and without oral argument, the court concluded that on any conceivable view of the facts of plaintiff’s case, the claim is barred by the statute of limitations, 28 U.S.C. § 2501, and on April 5,1968, the court ordered that the petition be dismissed. On May 25, 1968, plaintiff filed a petition for a writ of certiorari.